DETAILED ACTION
	The amendment filed February 22, 2021, has been entered.  Claim 1 has been amended and claim 14 has been added.  Therefore, claims 1-14 are currently pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Richard Wolf on February 25, 2021.
The application has been amended as follows: Claim 13 is cancelled.
Claim 14, line 6, is amended from “particles in which polyolefin molecules are uncrosslinked with each other to” to ---particles, in which polyolefin molecules are uncrosslinked with each other, to---.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/R.T.R/Examiner, Art Unit 3654